UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-6367



DANIEL LEE BROWN,

                                               Petitioner - Appellant,

          versus


RONALD ANGELONE, Director,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-716-3)


Submitted:   August 13, 2004                 Decided:   August 25, 2004


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Lee Brown, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel Lee Brown seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a    certificate     of    appealability.        28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Brown has not made the requisite showing.

Accordingly,       we   deny   Brown’s   motion   to   hold   this   appeal   in

abeyance, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED




                                       - 2 -